           Case 2:21-mj-00241-NJK Document 24 Filed 08/02/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Charles Winston James

 8
                                UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                          Case No. 2:21-mj-00241-NJK

12                 Plaintiff,                           MOTION TO ADVANCE MOTION
                                                        HEARING DATE (TIME-ONLY)
13          v.

14   CHARLES WINSTON JAMES,

15                 Defendant.

16
17
            COMES NOW the defendant, CHARLES WINSTON JAMES, by and through his
18
     attorney of record, Monique Kirtley, Assistant Federal Public Defender, who moves this court
19
     to advance his motion hearing date in time-only currently scheduled for August 3, 2021, at the
20
21   hour of 10:00 a.m.; be advanced to the hour of 9:30 a.m. This motion is based on all prior

22   proceedings had herein and the attached memorandum of points and authorities.
23
24
25
26
            Case 2:21-mj-00241-NJK Document 24 Filed 08/02/21 Page 2 of 3




 1                           MEMORANDUM OF POINTS & AUTHORITIES
 2                                                    FACTS
 3          Undersigned counsel has a court revocation hearing scheduled for August 3, 2021 at
 4   10:00 before the Honorable Judge Howard D. McKibben. Undersigned counsel also scheduled
 5   to appear in this Court on August 3, 2021 at 10:00 am. Undersigned counsel respectfully request
 6   that this matter be advance, in time only, to an early time due to the time conflict in undersigned
 7   counsel August 3, 2021 court appearances.
 8          DATED this 2nd day of August 2021.
 9
10                                                  Respectfully Submitted,
11                                                  RENE L. VALLADARES
                                                    Federal Public Defender
12
13                                                     /s/ Monique Kirtley
                                                    By_____________________________
14                                                  MONIQUE KIRTLEY
                                                    Assistant Federal Public Defender
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
           Case 2:21-mj-00241-NJK Document 24 Filed 08/02/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:21-mj-00241-NJK
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHARLES WINSTON JAMES,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the motion hearing currently scheduled for

11   Tuesday, August 3, 2021 at 10:00 a.m., be vacated and advanced to the hour of 9:00 a.m.

12          DATED this 2nd day of August 2021.

13
14
                                                NANCY J. KOPPE
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
